Opinion by
Judge Blatt,
Marla P. Dombrowski (claimant) appeals an order of the Workmen’s Compensation Appeal Board (Board) which affirmed the referee’s denial of specific loss benefits for her alleged complete loss of hearing to her right ear due to a work-related fall.
Section 306(c) and (d) of The Pennsylvania Workmen’s Compensation Act1
2provides specific loss benefits for “complete loss of hearing in one ear.” And our Supreme Court has held that complete loss of hearing occurs when the loss is complete for all intents and purposes. Workmen’s Compensation Appeal Board v. Hartlieb, 465 Pa. 249, 348 A.2d 746 (1975). Here, when asked if the claimant had experienced a complete loss of hearing for all intents and purposes, her own medical expert testified “no, it is a partial loss.” Because this testimony clearly supports the finding that the claimant has not suffered a “complete” loss of hearing,? we will affirm the order of the Board.
Obdeb.
A ktt> Now, this 24th day of June, 1983, the order of the Workmen’s Compensation Appeal Board in the above-captioned matter is hereby affirmed.

 Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §513.


 Our scope of review here is limited to a determination of whether or not the findings of fact are consistent with each other and with the conclusions of law and can he sustained without a capricious disregard of competent evidence.